Case 5:14-cv-02533-MWF-AS Document 32 Filed 08/31/21 Page 1 of 3 Page ID #:369



  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 10

 11    ARNOLDO ANTONIO GARCIA,              CASE NO. EDCV 14-02533-MWF (AS)

 12                      Plaintiff,
                                                ORDER ACCEPTING FINDINGS,
 13          v.
                                                CONCLUSIONS AND RECOMMENDATIONS
 14    AFOD VADEZ, et al.,
                                                OF UNITED STATES MAGISTRATE
 15                      Defendants.
                                                JUDGE
 16

 17
            Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 18
      Third Amended Complaint, all of the records herein, and the Report
 19
      and Recommendation of a United States Magistrate Judge.                 After
 20
      having made a de novo determination of the portions of the Report
 21
      and Recommendation to which Objections were directed, the Court
 22
      finds that Plaintiff’s Objections to the Report and Recommendation
 23
      raise arguments that have been thoroughly addressed in the Report
 24
      and Recommendation, are without merit, and do not cause the Court
 25
      to   reconsider    its    decision   to    accept   the   Magistrate   Judge’s
 26

 27

 28
Case 5:14-cv-02533-MWF-AS Document 32 Filed 08/31/21 Page 2 of 3 Page ID #:370



  1   conclusions and recommendations. 1 Accordingly, the Court accepts

  2   the findings, conclusions and recommendations of the Magistrate

  3   Judge. 2

  4

  5         IT IS ORDERED that (1) Plaintiff’s Third Amended Complaint is

  6   Dismissed without leave to amend; and (2) Judgment shall be entered

  7   dismissing this action with prejudice.

  8

  9   //
 10

 11   //
 12

 13   //
 14

 15         1For example, Plaintiff alleges that “defendants” “repeatedly
 16   refused to make him available for transportation,” (objections at
      6), but as stated in the Report and Recommendation, these
 17   allegations fail to cure the deficiencies of the Third Amended
      Complaint. Moreover, Plaintiff does not address the fact that Cal.
 18   Penal Code § 1381.5 does not apply to his claims, or allege any
      facts to alter the finding in the Report and Recommendation that
 19   the reinstatement of Plaintiff’s guilty plea was not based on his
 20   failure to appear in Superior Court.

 21         Included in his objections, Plaintiff seeks an order recusing
            2

      the Magistrate Judge for “not following the law.” (Objections at
 22   10). To the extent Plaintiff’s request could be construed as a
      motion to disqualify the Magistrate Judge, the motion is denied.
 23   First, Plaintiff did not file an affidavit or sign his objections
      under penalty of perjury as required by 28 U.S.C. § 144. Second,
 24   Plaintiff’s disagreement with the Report and Recommendation is not
 25   a proper ground for disqualification. See Liteky v. United States,
      510 U.S. 540, 555 (1994) (Judicial rulings from the action in
 26   question, standing alone, “almost never constitute a valid basis”
      for a motion to disqualify.); United States v. Johnson, 610 F.3d
 27   1138, 1148 (9th Cir. 2010) (“Adverse findings do not equate to
      bias.”).
 28

                                           2
Case 5:14-cv-02533-MWF-AS Document 32 Filed 08/31/21 Page 3 of 3 Page ID #:371



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this

  2   Order on Plaintiff and counsel for Defendants.

  3
            LET JUDGMENT BE ENTERED ACCORDINGLY.
  4

  5   DATED: August 31, 2021
  6

  7                                            ___________    __________ ___
                                                    MICHAEL W. FITZGERALD
  8                                             UNITED STATES DISTRICT JUDGE
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           3
